DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 09/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because there is a search burden because the inventions have different classifications and will require employing different search queries. Applicant is reminded that when applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn product/apparatus claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Group III, and Group IV there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2021.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kambe (US 2006/0005873 A1).
	Regarding claims 1, 4, 5, 6 and 8, Kambe discloses a thermoelectric conversion element comprising (see Figs. 1-15): a thermoelectric conversion material portion composed of a material having a band gap (2/2a/2b, semiconductor has a band gap [0040]); 
a first electrode (3 [0040]) disposed in contact with the thermoelectric conversion material portion; 
a second electrode (4 [0040]) disposed in contact with the thermoelectric conversion material portion and disposed to be separated from the first electrode; 
and a sealing portion (7 and 5/25 [0054] [0014] vacuum or inert (N/He) indicating partial pressure of oxygen is less than external environment) that seals the thermoelectric conversion material portion, wherein a partial pressure of oxygen in a 
Regarding claim 7, Kambe discloses all of the claim limitations as set forth above.
In addition, Kambe discloses that the sealing portion is composed of a sealing material (5/25 [0064] electrically insulating sheet can aid in sealing a material from water ingress) provided in the region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambe (US 2006/0005873 A1) as applied to claims 1 and 4-8 above and in further view of Fukushima (JP 2003-031860, Machine Translation).
Regarding claim 2, Kambe discloses all of the claim limitations as set forth above.
Kambe discloses that the thermoelectric elements can comprise SiGe thermoelectric elements ([0064]).
However, Kambe does not disclose that the thermoelectric conversion material is composed of an amorphous solid.
Fukushima discloses that a SiGe thermoelectric element in an amorphous form which is mixed with a transition metal like Au ([0061]) and an n-type dopant (phosphorus [0062]) results in an increase in the Seebeck coefficient when compared to the crystalline form ([0061]).
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambe (US 2006/0005873 A1) in view of Fukushima (JP 2003-031860, Machine Translation) as applied to claim 2 above and in further view Yamashita (US 6,506,321 B1).
Regarding claim 3, modified Kambe discloses all of the claim limitations as set forth above.
However, modified Kambe does not disclose that the transition element in the amorphous n-type Si-Ge element which contains a phosphorus dopant includes Fe.
Yamashita discloses that an alternative to Au can be Fe in an n-type SiGe element and that having this element can allow one to tailor the conductivity (C6/L45-60).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the n-type phosphorus doped SiGe element of modified Kambe by replacing the Au transition element with the Fe transition element because Yamashita discloses that this is an appropriate alternative for Au and also Yamashita teaches it is appropriate to do so in a Si semiconductor n-type element.
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726